Citation Nr: 0524820	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-37 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1955 to May 1958.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
service connection for a right eye disorder.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right eye disorder during 
or as a result of his service in the military, including from 
trauma to this eye.


CONCLUSION OF LAW

The veteran's right eye disorder is not the result of a 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law, which 
potentially applies to all claims for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claim.  The June 2001, January 2004, and April 
2004 letters, the RO notified the veteran of the evidence 
considered and the pertinent laws and regulations, as well as 
apprised him of the type of information and evidence needed 
from him to support his claim, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

In addition, the June 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to initially 
adjudicating his claim.  So there was due process compliance 
with the holding and mandated sequence of events specified in 
a recent precedent decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) ("Pelegrini II"), where the United 
States Court of Appeals for Veterans Claims (Court) vacated 
its previous decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I").  See also VAOGCPREC 7-2004 
(July 16, 2004) discussing the Court's holding in Pelegrini 
II.  In Pelegrini II, just as in Pelegrini I, the Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in New York, and the RO did just that.  
So he already has been fully apprised of this law and given 
more than ample opportunity to identify and/or submit 
additional supporting evidence in response.  Consequently, 
there is no problem insofar as the timing of the VCAA notice, 
and the content of it is sufficient for the reasons stated 
above.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the June 2001, January 
2004, and April 2004 VCAA letters that were provided to the 
claimant do not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to the claim.  These letters requested that he provide or 
identify any evidence supporting his claim.  So a more 
generalized request with the precise language outlined in 


§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's June 1955 Report of Medical History indicates 
he denied experiencing eye problems or wearing glasses.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluations of his eyes, pupils, and ocular motility 
were normal, as was a clinical ophthalmoscopic examination.  
His distance vision was 20/20, bilaterally.  

In March 1957, the veteran was treated for bilateral, mild 
conjunctivitis of the eyes due to sun exposure.

The May 1958 Report of Medical Examination indicates that 
clinical evaluations of the veteran's eyes, pupils, and 
ocular motility were normal, but that an ophthalmoscopic 
evaluation was not performed.  Distance vision was 20/20.

VA medical records dated at various intervals from September 
1988 through February 1991 show treatment for retinal 
detachment of the right eye.  A February 1989 VA medical 
record indicates the veteran had a history of 3 repairs of a 
right eye retinal detachment.  An April 1989 treatment note 
indicates that multiple attempts at retinal reattachment were 
unsuccessful.  

A March 2000 VA medical record notes the veteran had right 
eye blindness and a history of retinal detachment.

A July 2000 statement from S. D. Conrad, M.D., indicates that 
he treated the veteran for a retinal detachment of the right 
eye in September 1988.  The veteran reported to Dr. Conrad 
that he was on the Navy boxing team, and participated in 
40 boxing matches.  He also reported that his right eyebrow 
area was split open on multiple occasions due to punches.  He 
related that he underwent 3 surgeries at the VA, but that 
they were unsuccessful, as he had no light perception in his 
right eye.  Dr. Conrad opined that, if the veteran "had 
blows to his right eye, this surely would constitute 
sufficient trauma to cause a retinal detachment."  Dr. 
Conrad also noted that, due to the blindness in the veteran's 
right eye from his retinal detachment, he believed he should 
be eligible for additional disability income.

In several statements concerning his claim, the veteran 
indicated that he took up boxing while in boot camp during 
his Navy service.  He also indicated that he participated in 
15 to 20 fights during that time, and entered another 20 or 
so tournaments during the remainder of his Navy service, 
including a fight against the Chilean Air Force boxing team.  
He said his nose and right eye were split open during that 
fight, but that he did not require any stitches.  He 
nonetheless thought his right eye was damaged the most during 
that fight.  He also stated that he first had a retinal 
detachment in September 1988.

There is no persuasive medical nexus evidence of record 
indicating the veteran's right eye retinal detachment 
resulted from an injury (boxing or otherwise) in service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  While the 
Board acknowledges he was treated for conjunctivitis during 
service, the medical evidence of record clearly indicates 
this was an acute reaction to sun exposure, without any 
lasting residuals.  Likewise, his service medical records, 
including the report of his separation examination, are 
entirely unremarkable for evidence of a right eye injury.  
See 38 C.F.R. § 3.303(b) (isolated findings are insufficient 
to establish chronicity).  There also is no objective 
evidence of continuity of symptomatology during the years 
following his discharge from service and the initial 
diagnosis of current right eye disability.  In fact, the 
evidence of record shows he did not have relevant symptoms or 
receive treatment for a right eye retinal detachment until 
September 1988, so more than 30 years (that is, three 
decades) after his service in the military had concluded.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

And while the Board is mindful of Dr. Conrad's opinion that a 
retinal detachment can be caused by repeated punching to the 
right eye (i.e., blunt force trauma), the objective evidence 
of record does not show the veteran received any right eye 
injuries or even was involved in any fights during his 
military service.  Thus, Dr. Conrad's opinion is predicated 
on an inaccurate factual premise and, consequently, is not 
sufficiently probative to grant service connection.  There is 
no indication in the report that Dr. Conrad conducted an 
independent review of the record to enable him to provide an 
informed opinion - not just one based on the veteran's 
unsubstantiated allegations.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

So, in short, the only evidence portending that the veteran's 
current right eye disorder (retinal detachment, etc.) is in 
any way related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  


ORDER

Service connection for residuals of a right eye injury is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


